DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4/14/2022. In virtue of this communication claims 1, 3-12 and 14-16 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 2/2/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn.
In view of Applicant’s response the claim rejections under 35 USC 101 are withdrawn.

Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive.

The Applicant argues that Lyu does not teach “an optical fiber”. However, the Examiner respectfully disagrees with this statement because Lyu teaches this limitation. More specifically, Lyu Fig 3 teaches an “optical connection” between an optical source 200 and a photodetector 20. Here, it is known to a person of ordinary skill in the art that the “optical connection” between the optical source 200 and the photodetector 20 is an “optical fiber”. This is because this type of system is well known to comprise this feature. For support and clarification see Carrick (US Pat 6993459) and more specifically Carrick Fig 3 where an optical connection between an optical source 12 and a photodetector 24 is an “optical fiber” (14, 20). 

The Applicant also argues that Lyu does not teach the limitations of “a detection unit, which is configured to detect at least one characteristic of the electrical signal, wherein the characteristic is at least partially caused by the modulation of the optical signal” and “a control unit, which is configured to control the optical source based on the detected characteristic, wherein the detected characteristic is a modulation”. However, the Examiner respectfully disagrees with this statement because Lyu teaches this limitation. More specifically, Lyu Fig 3, Fig 4, paragraphs [35][37][48][50] teaches a detection unit (e.g. 40) being configured to detect and obtain at least one characteristic (e.g. an “AC voltage signal”) of an electrical signal (i.e. from photodetector 20), the characteristic (e.g. an “AC voltage signal”) being at least partially caused by a modulation (i.e. because of a “modulation current” from adder 16) of an optical signal; and a control unit (e.g. 30) being configured to control (e.g. via a controller 14) an optical source 200 based on the characteristic (e.g. an “AC voltage signal”), and where the characteristic (e.g. an “AC voltage signal”) is a modulation (i.e. a “modulation current”) (this is because the “AC voltage signal” corresponds to the “modulation current”). Therefore, Lyu teaches this argued limitation. The reasoning is the following. First, Lyu Fig 3 teaches an optical source 200 that generates and outputs a “first optical signal” which corresponds to a “bias current” and a “second optical signal” which corresponds to a “modulation current”. Then, a photodetector 20 detects and converts the “first optical signal” into a “first detection signal” which corresponds to the “bias current”, and detects and converts the ”second optical signal” into a “second detection signal” which corresponds to the “modulation current”. Then, a detection unit (e.g. 40) detects and obtains a “DC voltage signal” from the “first detection signal” which corresponds to the “bias current”, and detects and obtains an “AC voltage signal” from the “second detection signal” which corresponds to the “modulation current”. Here, the detection unit (e.g. 40) (as also shown in Fig 4) is a detector because it is receiving, identifying and separating the “first detection signal” and the “second detection signal” in order to obtain the “DC voltage signal” and the “AC voltage signal”. Then, a control unit (e.g. 30) controls (e.g. via a controller 14) the optical source 200 based on the “DC voltage signal” and the “AC voltage signal” (characteristic), and where the “AC voltage signal” (characteristic) is a modulation (i.e. a “modulation current”) because the “AC voltage signal” corresponds to the “modulation current” (which is what the claim requires). Thus, for at least these reasons, Lyu teaches this limitation i.e. as currently presented in the claim and is contrary to what the Applicant argues.
 
In response to the Applicant’s arguments that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the combination of Lyu and Sasai is obvious to a person of ordinary skill in the art because both systems are similar and perform equivalent optical functions that include optical sources (200/105) performing direct-modulation. Here, the combination is being made for the purpose of better showing and illustrating that an optical source (200/105) which performs direct-modulation to transmit data varies an output power intensity based on a modulation current/signal. This obvious combination requires only ordinary skill in the art to perform and yields predictable results. The rational for obviousness is combining prior art elements according to known methods to yield predictable results. See MPEP 2143. Furthermore, it is noted that the Applicant’s remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is in error. See MPEP 714.02. The legal decisions cited by the Applicant discuss various aspects of an obviousness analysis, but the Applicant’s remarks are only mere generalizations that are not directed to the current application.  

In response to the Applicant’s argument that the references fail to show certain features of the Applicant’s invention, it is noted that the features upon which Applicant relies (e.g. “Such a (PoF) system uses optical power transmitted in an optic fiber cable as an energy source and allows for powering a device remotely, while electrically isolating the device from a power supply”) are not recited in the independent claims with enough and sufficient details so as to overcome the cited prior art. As a reminder, limitations from the specification are not read into the claims. See MPEP 2145 section “VI. Arguing limitations which are not claimed”. 

In conclusion, the cited prior art still teaches the claims i.e. as currently presented and the arguments are not found to be persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-10, 14 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Carrick (US Pat 6993459).

Regarding Claim 1, Lyu discloses a power-over-fiber (PoF) system, comprising: 
an optical source configured to generate an optical signal, wherein the optical signal comprises a modulation (Fig 3, where an optical source 200 generates an optical signal and the optical signal comprises a modulation (i.e. because of a “modulation current” from adder 16));  
an optical connection configured to receive the optical signal from the optical source and to guide the optical signal (Fig 3, where an optical connection (i.e. between 200 and 20) receives the optical signal from the optical source 200 and guides the optical signal); 
an optical sink, which is configured to receive the optical signal from the optical connection and to convert the optical signal into an electrical signal (Fig 3, where an optical sink (e.g. photodetector 20) receives the optical signal from the optical connection (i.e. between 200 and 20)  and converts the optical signal into an electrical signal);   
a detection unit, which is configured to detect at least one characteristic of the electrical signal, wherein the characteristic is at least partially caused by the modulation of the optical signal (Fig 3, Fig 4, paragraphs [35][37][48][50] where a detection unit (e.g. 40) detects and obtains at least one characteristic (e.g. an “AC voltage signal”) of the electrical signal (i.e. from photodetector 20) and the characteristic (e.g. an “AC voltage signal”) is at least partially caused by the modulation (i.e. because of a “modulation current” from adder 16) of the optical signal); and   
a control unit, which is configured to control the optical source based on the detected characteristic, wherein the detected characteristic is a modulation (Fig 3, Fig 4, paragraphs [35][37][48][50]  where a control unit (e.g. 30) controls (e.g. via a controller 14) the optical source 200 based on the characteristic (e.g. an “AC voltage signal”), and where the characteristic (e.g. an “AC voltage signal”) is a modulation (i.e. a “modulation current”) (this is because the “AC voltage signal” corresponds to the “modulation current”).  
Lyu fails to explicitly disclose the modulation being an intensity modulation.
However, Sasai discloses 
a modulation being an intensity modulation (Fig 1, col 16 lines 60-65 where an optical source 105 generates an optical signal with a modulation that is an intensity modulation (i.e. because of a modulation/electrical signal)).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical source 200 as described in Lyu, with the teachings of the optical source 105 as described in Sasai. The motivation being is that as shown an optical source 105 can generate an optical signal with a modulation that is an intensity modulation (i.e. because of a modulation/electrical signal) and one of ordinary skill in the art can implement this concept into the optical source 200 as described in Lyu and better show and illustrate that the optical source 200 generates an optical signal with a modulation that is an intensity modulation (i.e. because of a “modulation current” from adder 16) i.e. because both optical sources (200 / 105) are using a known technique of direct-modulation to transmit data which varies an output power intensity based on a modulation current/signal and which combination is being made because both systems are similar and are performing equivalent optical functions and which combination is a simple implementation of a known concept of a known optical source 105 into another similar optical source 200 for better clarifying its structure and/or operation and which combination yields predictable results.  
Lyu as modified by Sasai fails to explicitly disclose the optical connection (i.e. between 200 and 20) being an optical fiber.
However, Carrick discloses 
an optical connection being an optical fiber (Fig 3, where an optical connection (i.e. between 12 and 24) is an optical fiber (14, 20)).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical connection (i.e. between 200 and 20) as described in Lyu as modified by Sasai, with the teachings of the optical connection (i.e. between 12 and 24) as described in Carrick. The motivation being is that as shown an optical connection (i.e. between 12 and 24) can be an optical fiber (14, 20) and one of ordinary skill in the art can implement this concept into the optical connection (i.e. between 200 and 20) as described in Lyu as modified by Sasai and better show and illustrate that the optical connection (i.e. between 200 and 20) is an optical fiber (14, 20) i.e. because both optical sources (200 / 12) are coupling to photodetectors (20, 24) via similar optical connections/fibers in order to transmit/receive light and which combination is being made because both systems are similar and are performing equivalent optical functions and which combination is a simple implementation of a known concept of a known optical connection (i.e. between 12 and 24) into another similar optical connection (i.e. between 200 and 20) for better clarifying its structure and/or operation and which combination yields predictable results.  

Regarding Claim 5, Lyu as modified by Sasai and Carrick also discloses the PoF system wherein the control unit is configured to evaluate the intensity modulation of the optical signal based on the detected characteristic and to control the optical source based on the evaluation (Lyu Fig 3, Fig 4, paragraphs [35][37][48][50] where the control unit (e.g. 30) is configured to evaluate the modulation (i.e. because of a “modulation current” from adder 16) of the optical signal based on the detected characteristic (e.g. an “AC voltage signal”) and control the optical source 200 based on the evaluation).  
  
Regarding Claim 6, Lyu as modified by Sasai and Carrick also discloses the PoF system wherein the control unit is configured to evaluate a modulation of a current for driving the optical source based on the detected characteristic and to control the optical source based on the evaluation (Lyu Fig 3, Fig 4, paragraphs [35][37][48][50] where the control unit (e.g. 30) is configured to evaluate a modulation of a current (“modulation current”) for driving the optical source 200 based on the detected characteristic (e. an “AC voltage signal”) and control the optical source 200 based on the evaluation).   

Regarding Claim 7, Lyu as modified by Sasai and Carrick also discloses the PoF system wherein the control unit is configured to control the optical source to change, in particular enhance, an optical power of the optical signal based on the detected characteristic (Lyu Fig 3, Fig 4, paragraphs [35][37][48][50] where the control unit (e.g. 30) is configured to control the optical source 200 to change, in particular enhance, an “optical power” of the optical signal based on the detected characteristic (e.g. an “AC voltage signal”)).   
 
Regarding Claim 9, Lyu as modified by Sasai and Carrick also discloses the PoF system wherein the optical source comprises a laser, in particular a laser diode (Lyu Fig 3, Fig 4, paragraph [30] where the optical source 200 comprises a laser and in particular a laser diode).  
  
Regarding Claim 10, Lyu as modified by Sasai and Carrick also discloses the PoF system wherein the optical source comprises a signal generator, which is configured to generate the intensity modulation of the optical signal (Lyu Fig 3, Fig 4, paragraph [33] where the optical source 200 comprises a signal generator (e.g. 12, 16) which is configured to generate the modulation of the optical signal).  

Regarding Claim 14, Claim 14 is similar to claim 1, therefore, claim 14 is rejected for the same reasons as claim 1.

Regarding Claim 16, Claim 16 is similar to claim 7, therefore, claim 16 is rejected for the same reasons as claim 7.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Carrick (US Pat 6993459) in further view of Link et al (US Pat 5526164).

Regarding Claim 3, Lyu as modified by Sasai and Carrick fails to explicitly disclose the PoF system wherein the optical sink comprises a photovoltaic cell, which is configured to convert the optical signal into the electrical signal.  
However, Link discloses 
an optical sink comprising a photovoltaic cell, which is configured to convert an optical signal into an electrical signal (Fig 3, where an optical sink (e.g. 3, 4) comprises a photovoltaic cell which is configured to convert an optical signal into an electrical signal).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical sink (e.g. 20) as described in Lyu as modified by Sasai and Carrick, with the teachings of the optical sink (e.g. 3, 4) as described in Link. The motivation being is that as shown an optical sink (e.g. 3, 4) can comprise a photovoltaic cell which is configured to convert an optical signal into an electrical signal and one of ordinary skill in the art can implement this concept into the optical sink (e.g. 20) as described in Lyu as modified by Sasai and Carrick and have the optical sink (e.g. 20) comprise a photovoltaic cell which is configured to convert the optical signal into the electrical signal i.e. as an alternative so as to use a photovoltaic cell for the optical to electrical conversion and which modification is a simple substitution of a known optical sink for another, namely, for the same purpose and for optimization and which modification yields predictable results.  
 
Claims 4 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Carrick (US Pat 6993459) in further view of Solina et al (US Pat 5530712).

Regarding Claim 4, Lyu as modified by Sasai and Carrick fails to explicitly disclose the PoF system wherein the control unit is configured to determine a property of the optical sink, in particular an efficiency of an energy conversion and/or an internal resistance, based on the detected characteristic, and to control the optical source based on said property of the optical sink.  
	However, Solina discloses 
a control unit being configured to determine a property of an optical sink, in particular an efficiency of an energy conversion based on a detected characteristic, and to control an optical source based on said property of the optical sink (Fig 1, Fig 2, col 2 lines 42-49, lines 58-67, col 3 lines 58-66, col 4 lines 7-22 where a control unit (CP) is configured to determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV), in particular an efficiency of an energy conversion based on a detected characteristic (e.g. electric signal Im), and to control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. RV)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control unit (e.g. 30) as described in Lyu as modified by Sasai and Carrick, with the teachings of the control unit (CP) as described in Solina. The motivation being is that as shown a control unit (CP) can determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV) based on a detected characteristic (e.g. electric signal Im) and can control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) and one of ordinary skill in the art can implement this concept into the control unit (e.g. 30) as described in Lyu as modified by Sasai and Carrick and have the control unit (e.g. 30) determine a property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. 20) based on a detected characteristic (e.g. electric signal Im) and control the optical source 200 based on said property (i.e. conversion efficiency ɳ1) i.e. as an alternative so as to apply a known technique of controlling a modulation current for the purpose of controlling a peak output power of the optical source 200 and which modification is a simple implementation of a known concept of a known control unit into another similar control unit for its improvement and for optimization and which modification yields predictable results.   

Regarding Claim 15, Lyu as modified by Sasai and Carrick also discloses the method wherein the optical signal is converted into an electrical signal by an optical sink (Lyu Fig 3, Fig 4, where the optical signal is converted into an electrical signal by an optical sink (e.g. 20)).
	 Lyu as modified by Sasai and Carrick fails to explicitly disclose determining a property of the optical sink, in particular an efficiency of an energy conversion and/or an internal resistance, based on the detected characteristic, wherein the optical source is controlled based on said property of the optical sink.
However, Solina discloses 
determining a property of an optical sink, in particular an efficiency of an energy conversion based on a detected characteristic, and wherein an optical source is controlled based on said property of the optical sink (Fig 1, Fig 2, col 2 lines 42-49, lines 58-67, col 3 lines 58-66, col 4 lines 7-22 where a control unit (CP) is configured to determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV), in particular an efficiency of an energy conversion based on a detected characteristic (e.g. electric signal Im), and to control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. RV)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the control unit (e.g. 30) as described in Lyu as modified by Sasai and Carrick, with the teachings of the control unit (CP) as described in Solina. The motivation being is that as shown a control unit (CP) can determine a property (i.e. conversion efficiency ɳ1) of an optical sink (e.g. RV) based on a detected characteristic (e.g. electric signal Im) and can control an optical source (L) based on said property (i.e. conversion efficiency ɳ1) and one of ordinary skill in the art can implement this concept into the control unit (e.g. 30) as described in Lyu as modified by Sasai and Carrick and have the control unit (e.g. 30) determine a property (i.e. conversion efficiency ɳ1) of the optical sink (e.g. 20) based on a detected characteristic (e.g. electric signal Im) and control the optical source 200 based on said property (i.e. conversion efficiency ɳ1) i.e. as an alternative so as to apply a known technique of controlling a modulation current for the purpose of controlling a peak output power of the optical source 200 and which modification is a simple implementation of a known concept of a known control unit into another similar control unit for its improvement and for optimization and which modification yields predictable results.   

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Carrick (US Pat 6993459) in further view of Chen et al (US Pub 20210288722).

Regarding Claim 8, Lyu as modified by Sasai and Carrick fails to explicitly disclose the PoF system wherein the optical sink is galvanically isolated from the optical source.  
	However, Chen discloses 
an optical sink being galvanically isolated from an optical source (Fig 2, paragraph [17] where an optical sink (e.g. 16) is galvanically isolated from an optical source 12). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 and the optical sink (e.g. 20) as described in Lyu as modified by Sasai and Carrick, with the teachings of the optical source 12 and the optical sink (e.g. 16) as described in Chen. The motivation being is that as shown an optical sink (e.g. 16) can be galvanically isolated from an optical source 12 and one of ordinary skill in the art can implement this concept into the optical source 200 and the optical sink (e.g. 20) as described in Lyu as modified by Sasai and Carrick and have the optical sink (e.g. 20) be galvanically isolated from the optical source 200 i.e. as an alternative so as to apply known isolation technique into a known system for the purpose of reducing interference because of the isolation and which modification is a simple implementation of a known concept of a known optical source and optical sink into another similar optical source and  optical sink for their improvement and for optimization and which modification yields predictable results.  

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Carrick (US Pat 6993459) in further view of Xiong  (US Pat 9974129) in further view of Zhang (US Pat 10064254). 

Regarding Claim 11, Lyu as modified by Sasai and Carrick fails to explicitly disclose the PoF system wherein the optical source comprises a DC/DC converter, wherein the intensity modulation of the optical signal is caused by a ripple current of the DC/DC converter.  
However, Xiong discloses 
an optical source comprising a converter, wherein a modulation of an optical signal is caused by a ripple current of the converter (Fig 1, Fig 3, col 9 lines 53-67, col 10 lines 1-5 where an optical source (110) comprises a converter (100) and where a modulation of an optical signal (e.g. 310 as shown in Fig 3) is caused by a ripple current (IOUT) of the converter (100)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 as described in Lyu as modified by Sasai and Carrick, with the teachings of the optical source (110) as described in Xiong. The motivation being is that as shown an optical source (110) can comprise a converter (100) and where a modulation of an optical signal (e.g. 310) is caused by a ripple current (IOUT) of the converter (100) and one of ordinary skill in the art can implement this concept into the optical source 200 as described in Lyu as modified by Sasai and Carrick and have the optical source 200 comprise a converter (100) and where a modulation of an optical signal is caused by a ripple current (IOUT) of the converter (100) i.e. as an alternative so as to generate both an AC voltage signal that represents a modulation current and a DC voltage signal that represents a bias current for the system and which modification is a simple implementation of a known concept of a known optical source (110) into another similar optical source 200 for its improvement and for optimization and which modification yields predictable results.    
Lyu as modified by Sasai and Carrick and Xiong fails to explicitly disclose the converter (100) having a DC/DC converter.  
However, Zhang discloses 
a converter being a DC/DC converter (Fig 3,  where a converter 340 is a DC/DC converter 349).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the converter (100) as described in Lyu as modified by Sasai and Carrick and Xiong, with the teachings of the converter 340 as described in Zhang. The motivation being is that as shown a converter 340 can be a DC/DC converter 349 and one of ordinary skill in the art can implement this concept into the converter (100) as described in Lyu as modified by Sasai and Carrick and Xiong and have the converter (100)  be a DC/DC converter 349  i.e. as an alternative so as to have a known converter with an AC/DC and a DC/DC process for the purpose of providing better stability and control of a voltage signal that is being supplied and which modification is a simple implementation of a known concept of a known converter 340 into another converter (100) for its improvement and for optimization and which modification yields predictable results.   
 
Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Lyu et al (US Pub 20080128587) in view of Sasai et al (US Pat 6271942) in further view of Carrick (US Pat 6993459) in further view of Van Der Mark et al (US Pub 20150335231) in further view of Chen et al (US Pub 20210288722).

Regarding Claim 12, Lyu as modified by Sasai and Carrick fails to explicitly disclose a measurement device having a galvanically isolated measurement probe, wherein the measurement device comprises the PoF system to power the measurement probe.  
However, Van Der Mark discloses 
a measurement device having a measurement probe, wherein the measurement device comprises a PoF system to power the measurement probe (Fig 1, paragraphs [86][87][88][89] where a measurement device has a measurement probe (e.g. 15, 10, 20) and the measurement device comprises a PoF system (e.g. optical source 6) to power the measurement probe (e.g. 15, 10, 20)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system as described in Lyu as modified by Sasai and Carrick, with the teachings of the system as described in Van Der Mark. The motivation being is that as shown a measurement device can comprise a PoF system (e.g. optical source 6) to power a measurement probe (e.g. 15, 10, 20) and one of ordinary skill in the art can implement this concept into the system as described in Lyu as modified by Sasai and Carrick and have a measurement device comprise the PoF system (e.g. optical source 200) in order to power a measurement probe (e.g. 15, 10, 20) i.e. as an alternative so as to have an optical source 200 that transmits both data and power for the purpose of supplying power in addition to data so as to power-up remote components and which modification is a simple implementation of a known concept of a known system into another similar system for its improvement and for optimization and which modification yields predictable results.  
Lyu as modified by Sasai and Carrick and Van Der Mark fails to explicitly disclose galvanically isolation.  
	However, Chen discloses  
an optical receiver being galvanically isolated from an optical source (Fig 2, paragraph [17] where an optical receiver (e.g. 16) is galvanically isolated from an optical source 12).   
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical source 200 and measurement probe (e.g. 15, 10, 20) as described Lyu as modified by Sasai and Carrick and Van Der Mark, with the teachings of the optical source 12 and the optical receiver (e.g. 16) as described in Chen. The motivation being is that as shown an optical receiver (e.g. 16) can be galvanically isolated from an optical source 12 and one of ordinary skill in the art can implement this concept into the optical source 200 and measurement probe (e.g. 15, 10, 20) as described in Lyu as modified by Sasai and Carrick and Van Der Mark and have the measurement probe (e.g. 15, 10, 20) be galvanically isolated from the optical source 200 i.e. as an alternative so as to apply known isolation technique into a known system for the purpose of reducing interference because of the isolation and which modification is a simple implementation of a known concept of a known optical source and optical receiver into another similar optical source and measurement probe for their improvement and for optimization and which modification yields predictable results.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636